ORDER
PER CURIAM.
Kevin D. Caldwell (Defendant) appeals the trial court’s judgment and sentence imposed after a jury trial finding him guilty of burglary in the first degree, in violation of Section 569.160, RSMo 1994, forcible rape, in violation of Section 566.030, RSMo Cum.Supp.1998, and forcible sodomy, in violation of Section 566.060, RSMo Cum.Supp.1998. The trial court sentenced Defendant as a persistent offender to two concurrent terms of life im*533prisonment on the rape and sodomy counts, to be served consecutively to a term of thirty years imprisonment on the burglary count.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).